Citation Nr: 1744043	
Decision Date: 10/02/17    Archive Date: 10/13/17

DOCKET NO.  13-28 685A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for a pulmonary disorder, to include emphysema, chronic obstructive pulmonary disease (COPD), pneumonia, bronchitis, and lung damage claimed as the result of herbicide agent exposure.  

2.  Entitlement to service connection for a sleep disorder, to include obstructive sleep apnea claimed as the result of herbicide agent exposure, and as secondary to a pulmonary disorder. 

3.  Entitlement to service connection for a skin disorder, to include dermatitis, skin cancer, pre-cancerous moles, and skin tags claimed as the result of herbicide agent exposure.


ATTORNEY FOR THE BOARD

E. Alexander Neff, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the Army from July 1968 to June 1970.  His awards and decorations included: a Vietnam Campaign Medal, a Vietnam Service Medal; and a Vietnam Cross of Gallantry.  The Board sincerely thanks him for his service to his country.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Oakland, California, Regional Office (RO) which, in pertinent part, denied service connection for emphysema and lung damage claimed as the result of herbicide agent exposure, sleep apnea claimed as the result of herbicide agent exposure; and dermatitis, a rash, and skin spots claimed as the result of herbicide agent exposure.

In August 2015 and January 2016, the Board remanded the claims for further evidentiary development to include VA examinations and supplemental opinions.  The January 2016 remand expanded the Veteran's claim to include service-connection for sleep apnea as secondary to a pulmonary disability.  


FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding that the Veteran has a pulmonary disorder that is related to an event, injury, or disease in service.

2.  The preponderance of the evidence is against a finding that the Veteran's obstructive sleep apnea is related to an event, injury, or disease in service; or was caused or aggravated by a service-connected disorder.

3.  The preponderance of the evidence is against a finding that a skin disorder manifested in service; that malignant tumors manifested to compensable degree within one year from separation; or that any skin disability is otherwise related to service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a pulmonary disorder are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

2.  The criteria for service connection for obstructive sleep apnea are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137; 38 C.F.R. §§ 3.303, 3.307, 3.309.

3.  The criteria for service connection for a skin disorder are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137; 38 C.F.R. §§ 3.303, 3.307, 3.309.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Legal Criteria

A. The Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A as to VA's duties to notify and assist a claimant have been met. Regarding VA's duty to notify, by a December 2009 letter, VA notified the Veteran of the information needed to substantiate and complete his service connection claims, to include notice of the information that he was responsible for providing and the evidence VA would attempt to obtain.  The Veteran had ample opportunity to respond/supplement the record, and has not alleged that notice was less than adequate.  

VA also has a duty to assist the Veteran in the development of the claim.  The Veteran's claims file contains his available service treatment records, military service records, as well as VA medical treatment records, and statements from the Veteran.  The Veteran has not identified, and the record does not otherwise indicate, any additional relevant medical records that have not been obtained and associated with his file.  

The Veteran was afforded VA examinations in November 2015, and was provided a VA medical opinion in March 2016 that was in substantial compliance with the Board's January 2016 remand.  The Board finds that VA's duty to assist the Veteran with respect to obtaining VA examinations opinions has been met.  See 38 C.F.R. § 3.159(c)(4).  The Board finds that all relevant facts have been properly and sufficiently developed in this appeal, and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim. 

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Board notes that it has reviewed all of the evidence in the record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims being decided.

B. Service Connection

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of: (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when: (1) a layperson is competent to identify the medical condition; (2) the layperson is reporting a contemporaneous medical diagnosis; or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).
A veteran is entitled to service connection for a disability resulting from a disease or injury incurred or aggravated during active service.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection also is permissible for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for certain disabilities is presumed if a veteran served in the Republic of Vietnam during the Vietnam War era and has a diagnosis of one of the specific diseases listed in 38 C.F.R. § 3.309(e).  Notwithstanding the foregoing, the Federal Circuit has determined that the Veterans' Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 2727-29 (1984), does not preclude a veteran from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994). It has been specifically held that the provisions of Combee are applicable in cases involving herbicide agent exposure.  McCartt v. West, 12 Vet. App. 164, 167 (1999).

Service connection is also presumed is the Veteran has a diagnosis of one of the specific diseases listed in 38 C.F.R. § 3.309(a), including malignant tumors, and such disease is manifested within the first year following service separation.  For the showing of chronic disease, such as malignant tumors, in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).  The theory of continuity of symptomatology under 38 C.F.R. § 3.303(b) does not apply to any condition that has not been recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In each case where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which such veteran served, such veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).

II. Pulmonary Disorder

A. Factual Background

In the June 1968 entrance examination, the Veteran was found to have normal lungs and chest.  In a report of medical history from this time, the Veteran marked "no" for: ear, nose, or throat trouble; chronic or frequent colds; sinusitis; hay fever; asthma; shortness of breath; pain or pressure in chest; and chronic cough.  In an STR form March 1969, the Veteran complained of a non-productive cough, and nasal congestion.  An EENT examination at this time was negative, his lung fields were noted as clear, and he had a normal chest X-ray.  In a September 1969 STR, the Veteran complained of a head cold with cough.  In the June 1970 separation examination, the Veteran's was found to have normal lungs and chest.  The Veteran noted that his physical condition had not changed since the last physical examination.  

In a July 2007 private medical record, the Veteran was noted to have a past medical history of mild emphysema.  In an April 2008 private medical record, the Veteran showed symptoms of persistent cough, yellow sputum, wheezing, and tightness.  He was noted to have had a low grade fever the day prior to this visit.  He was given a primary diagnosis of bronchitis.  In a February 2009 private medical record, the Veteran complained of slightly productive cough, yellow sputum, and some congestion cough attacks.  He had no fever, chills, or chest pains.  He was given a primary diagnosis of bronchitis.  In a March 2009 private medical record, the Veteran complained of a cough.  Upon review of X-rays, the Veteran's chest was noted as normal and without apparent acute pulmonary disease.   

In his July 2009 claim, the Veteran claimed that he experienced shortness of breath, and asserted that he had a pulmonary disorder related to service.  He related this disability to herbicide agent exposure in Vietnam.  In a January 2010 statement, the Veteran reported that his breathing had deteriorated over the years.  

In an April 2010 VA Environmental Health letter, the Veteran, upon prior testing for herbicide agent-related diseases, was advised that no observable medical problems were found.  

In the May 2010 Notice of Disagreement, the Veteran stated that when he was registered for the Agent Orange Registry, a blood test and chest X-ray showed that he was healthy.  He indicated disagreement with these findings.  He noted, in part, that there was no consideration of the "weakness of my respiratory system."  He claimed he experienced respiratory weakness since he left service.  This was evidenced, in part, by two bouts of pneumonia, and bronchitis that occurred an average of twice a year. 

In a June 2010 statement, the Veteran claimed that his emphysema and "lung damage" was related to herbicide agent exposure.  He did not agree with the medical assessment based from an X-ray that showed he had "nice long lungs."  

In a December 2010 VA medical record, the clinician opined that the Veteran's cough was secondary to COPD and noncompliance with his medication.  

In an August 2011 statement, the Veteran asserted that VA should have considered the amount of herbicide agent exposure he experienced, and his body's resistance to same. 

In a February 2012 VA medical record, the Veteran was noted to have active COPD.  

In an October 2013 VA Form 9, the Veteran reported that VA did not properly consider his exposure to herbicide agents in service.  

In the November 2015 VA respiratory conditions examination, the Veteran complained of frequent, weather-induced bronchitis.  He had dyspnea on exertion when he exercised or walked on a treadmill, and had occasional wheezing as well as a chronic cough.  He did not have hemoptysis or recent pneumonia.  He reported that he was exposed to herbicide agents in service.  He was noted to have been diagnosed with emphysema "?2000", and was a smoker.  He was not sure if he was exposed to asbestos during service.  

Upon review of an imaging study, the Veteran's lungs were found to have: cardiomediastinal contours within normal limits; no acute pulmonary process; no focal consolidation, effusion, or pneumothorax; and minimal posterior basilar atelectasis.  The VA examiner's impression was that there was no acute soft tissue or osseous abnormality, and that the findings were normal.  The Veteran was not found to have multiple respiratory conditions, and there were no other signification diagnostic test findings or results.  

The VA examiner found that the Veteran did not have asbestosis.  He opined that there was no evidence to show that the Veteran's emphysema was related to herbicide agents.  It was further noted that emphysema was not a presumptive condition caused by herbicide agents.  However, upon close review of the Veteran's STRs, the Veteran was noted to have a nonproductive cough, with a normal X-ray, while stationed in Colorado.  At that time he was suggested to modify his cigarette smoking.  The VA examiner opined that this record was at least as likely as not the beginning of the Veteran's emphysema.  This was because the diagnosis correlated with the Veteran's subjective history that his pulmonary symptoms began while he was he was in Colorado.  The VA examiner further noted that cigarette smoking was a risk factor for emphysema/COPD, and that the Veteran's chronic cough was associated with cigarettes.  

In a January 2016 correspondence, the Veteran reported that during a VA lung examination he exerted himself for over two hours to try to reach the VA examiners "expectations."  He reported that he reached a 55 level out of the normal 88 level.  He was advised that his was normal, to which he implicitly disagreed.

In the March 2016 VA opinion, the VA opinion provider, upon review of the record, found that the Veteran's emphysema was less likely than not began in service, or was related to service/herbicide agents.  Evidence within the STRs did not show a diagnosed condition in service or within one year of separation.  STRs from 1969 showed nonproductive cough that was treated with cough medicine.  Chest X-rays at this time were negative.  The Veteran reported no respiratory complaints or conditions in the 1970 exit examination, noting that his physical condition had not changed since his last physical and that his physical examination was normal.  Notably, the Veteran was diagnosed with emphysema at some point in 2000, 40 years after separation.  The VA opinion provider further found that there was no medical evidence that linked emphysema to herbicide agents.  

It was noted that the Veteran had a history of acute bronchitis, and a substantial history of smoking.  The VA opinion provider noted generally that this would be a "major risk factor" for developing emphysema and chronic bronchitis.  It was also noted that a nonproductive cough was caused by many factors; however, the VA opinion provider did not find any evidence of a chronic lung condition that has progressed since service.  

B. Analysis

Upon review of the evidence, the Board finds that the Veteran does not have a pulmonary disorder that is related to his service.  Although the Veteran's STRs have shown that he reported coughing on a few occasions, these records are silent with respect to complaints, treatment, or diagnosis of a pulmonary disorder.  As such, service connection on the basis that a pulmonary disorder occurred while the Veteran was in service is not warranted.  

Further, the preponderance of the medical evidence is against relating a current pulmonary disorder with his service.  The November 2015 VA examiner, upon review of the imaging studies found that the Veteran's lungs were normal, and that he did not have asbestosis.  There was no evidence that the Veteran's emphysema was related to herbicide agents.  The VA examiner opined that it was at least as likely as not that the Veteran's emphysema began in service as a nonproductive cough while he was stationed in Colorado.  The VA examiner reasoned that this was based on the Veteran's subjective history that his pulmonary symptoms first began while he was in Colorado.  It was further noted that smoking cigarettes was a risk factor for emphysema and COPD, and that his chronic cough was associated with cigarettes.  In the March 2016 VA opinion, the VA opinion provider noted that while the Veteran did have a nonproductive cough in service, this symptom could be caused many factors.  She did not find any evidence of a chronic lung condition that had progressed since service.  She noted that the Veteran was diagnosed with emphysema at some point in 2000, 40 years after service, and that his substantial history of smoking would be a "major risk factor" for developing emphysema and chronic bronchitis.  She found that it was less likely than not that the Veteran's emphysema was related to, or was incurred in, service, or was related to exposure to herbicide agents.  

The Board understands the statements of the November 2015 VA examiner as relating the Veteran's current emphysema to in-service coughing related to cigarette use.  This reading is reasonable, especially in light of the March 2016 VA opinion giver's statement noting that smoking cigarettes was a "major risk factor" in developing emphysema.  The Board observes that the provisions of 38 U.S.C.A. § 1103 prevent a disability from being recognized as service-connected on the basis that it is attributable to the use of tobacco products in service.  As such, to the extent that the Veteran may claim, or the record suggests, that the Veteran has a pulmonary disorder related to smoking in service, service connection is not warranted.  

Regardless, the Board finds that the March 2016 VA opinion should be afforded more probative weight over the November 2015 VA opinion.  This is because the March 2016 VA opinion provider made her opinion upon a more comprehensive analysis of the record, to include the November 2015 VA examination, and included a historically accurate explanation of rationale that cites to factual data.  In light of this the Board finds that the March 2016 VA opinion is competent, credible, probative, and dispositive in this claim. 

To the extent that the Veteran claims that he has bronchitis, pneumonia, lung weakness, or any other pulmonary condition that is related to service, these claims must fail.  With respect to the theory that the Veteran has a lung disability due to Agent Orange exposure, the Veteran served in Vietnam, so such exposure is presumed.  However, none of the Veteran's diagnoses, including emphysema an bronchitis, are listed in 38 C.F.R. § 3.309(e).  Further, there is no medical opinion of record which supports a connection between Agent Orange exposure and the Veteran's diagnosed lung disorders.

Also, none of the Veteran's diagnoses, including emphysema and bronchitis, are listed in 38 C.F.R. § 3.309(a) as a chronic disease.  Further, the preponderance of the evidence is against a finding of continuity of symptomatology.

The March 2016 VA opinion provider's finding that there was no evidence of a chronic lung condition that had progressed since service was based upon a thorough review of the claims file.  The Board finds that the March 2016 VA opinion is competent, credible, probative, and dispositive as to these claims.  As such, service connection for this claim is not warranted.  

The Board acknowledges that the Veteran is competent to describe symptoms that he experienced in service or at any time after service when the symptoms he perceived, that is, experienced, were directly through the senses.  See 38 C.F.R. § 3.159 (competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person).  The Board finds that the Veteran is competent to explain his subjective symptoms of coughing and breathing difficulty.  The Board additionally finds that the Veteran is competent to make statements as to his medical treatment, his military service, and other personal history.  

However, as for the Veteran's statements attributing a current pulmonary disorder to service, as well as herbicide agent exposure, although he is competent to describe pulmonary symptoms his lay observations are not competent to establish etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Further, the Veteran has not been show competent to challenge the scientific method(s) used by VA clinicians in evaluating the etiology of a disability.  Therefore, the determinations as to whether he has a pulmonary disorder related to an injury, disease, or herbicide agent exposure in service, or whether any testing was improperly conducted, are medical in nature and require competent medical evidence.

In conclusion, the Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for a pulmonary disorder; therefore, the benefit of the doubt rule does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. §3.102.  The appeal must be denied.

III.  Obstructive Sleep Apnea

A. Factual Background

In the June 1968 entrance examination, the Veteran's was found to have a normal: head, face, neck, and scalp; nose; sinuses; and  mouth and throat.  In a report of medical history from this time, the Veteran marked "no" for: ear, nose, or throat trouble; chronic or frequent colds; sinusitis; hay fever; asthma; shortness of breath; pain or pressure in chest; chronic cough; and frequent trouble sleeping.  In the June 1970 separation examination, the Veteran was found to have a normal: head, face, neck, and scalp; nose; sinuses; mouth and throat; and lungs and chest.  The Veteran noted that his physical condition had not changed since his last physical examination. 

In his July 2009 claim, the Veteran asserted that he had sleep apnea related to service.  He related this disability to herbicide agent exposure in Vietnam.  

In an October 2009 private medical record, the Veteran was assessed with obstructive sleep apnea.  It was noted that after corrective surgery he still experienced symptoms of same.  In an December 2009 private medical record, the Veteran was assessed with obstructive sleep apnea that was mildly exacerbated by his bronchitis.  

In a January 2010 statement, the Veteran reported that he had direct contact with herbicides during service in Vietnam due to the periodic dusting of vegetation.  Nine years ago he underwent a corrective surgery for sleep apnea, which he reported became ineffective six months later.  

In an April 2010 VA Environmental Health letter, the Veteran, upon prior testing for herbicide agent-related diseases, was advised that no observable medical problems were found.  

In the May 2010 Notice of Disagreement, the Veteran stated that when he was registered for the Agent Orange Registry, a blood test and chest X-ray showed that he was healthy.  He indicated disagreement with these findings.  He noted that there was no consideration of the "weakness of my respiratory system."  He reported respiratory weakness since he left service, evidenced, in part, by sleep apnea.  

In a June 2010 statement, the Veteran believed that his sleep apnea was related to his respiratory conditions.  

In an April 2012 VA sleep study, the Veteran was assessed to have severe obstructive sleep apnea. 

In his October 2013 VA Form 9, the Veteran reported that VA did not properly consider his exposure to herbicide agents in service.  

In the November 2015 VA sleep apnea examination, the Veteran reported that his wife began to observe apnea and loud snoring in the 2000s.  He was diagnosed with obstructive sleep apnea.  The VA examiner found, upon review of the record, that there was no evidence that the Veteran's sleep apnea began in service, or was caused by his active duty.  She further noted that obstructive sleep apnea is not a presumptive condition caused by herbicide agents.  She opined that the Veteran's obstructive sleep apnea was less likely than not related to service.  

In the March 2016 VA opinion, the VA opinion provider, upon review of the record, found that the Veteran's obstructive sleep apnea was less likely than not related to service.  This was because there was no evidence that showed that the Veteran developed sleep apnea, or symptoms thereof, in service or within a year of separation.  There was no medical evidence to show that sleep apnea was caused by exposure to herbicide agents.  The Veteran's sleep apnea was not found to be related to, or aggravated, by a service-connected lung disorder, as none were found to be associated with service. 

B. Analysis

Upon review of the evidence, the Board finds that the Veteran's obstructive sleep apnea is not related to service, including his presumed Agent Orange exposure.  As an initial matter, the Board notes that sleep apnea is not listed in 38 C.F.R. § 3.309(e) as a disease related to Agent Orange exposure.  Further, there is no medical opinion of record which supports a connection between Agent Orange exposure and the Veteran's sleep apnea.

Although the Veteran has a current diagnosis of obstructive sleep apnea, there is no medical evidence or opinion relating it to service or a service-connected disability.  The November 2015 VA examiner found that it was less likely than not that the Veteran's sleep apnea was related to, or began in, service.  In coming to this conclusion, the VA examiner considered the Veteran's statements that his wife had observed apneas and loud snoring since the 2000s.  The March 2016 VA opinion provider also found that it was less likely than not that the Veteran's sleep apnea was related to, or began in, service.  She further found that there was no medical evidence to show that the Veteran's sleep apnea was caused by exposure to herbicide agents.  She also concluded that, as the Veteran was not found to have a service-connected pulmonary disorder, his sleep apnea could not be found to have been related to, or aggravated by, same.  The Board finds the November 2015 VA examination and March 2016 VA opinion together are entitled to great probative weight, as they took into account review of the Veteran's record to include his medical history.  The opinions that his current obstructive sleep apnea was less likely than not incurred in service were based on a physical examination, or a review thereof, and included a historically accurate explanation of rationale that cites to factual data.  Thus, the Board finds that these VA opinions are competent, credible, probative, and dispositive in this claim.  As such, service connection for obstructive sleep apnea, on a direct or secondary basis, is not warranted.

The Board acknowledges that the Veteran is competent to describe symptoms that he experienced in service or at any time after service when the symptoms he perceived, that is, experienced, were directly through the senses.  See 38 C.F.R. § 3.159 (competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person).  The Board finds that the Veteran is competent to explain his subjective symptoms of sleeping difficulty due to apneas.  The Board additionally finds that the Veteran is competent to make statements as to his medical treatment, his military service, and other personal history.  

However, as for the Veteran's statements attributing his obstructive sleep apnea to service, as well as herbicide agent exposure, although he is competent to describe his sleep apnea symptoms, his lay observations are not competent to establish the etiology of sleep apnea.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Further, the Veteran has not been show competent to challenge the scientific method(s) used by VA clinicians in evaluating the etiology of a disability.  Therefore, the determinations as to whether he has obstructive sleep apnea related to an injury, disease, or herbicide agent exposure in service, or otherwise, or whether any testing was improperly conducted, are medical in nature and require competent medical evidence.

In conclusion, the Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for obstructive sleep apnea; therefore, the benefit of the doubt rule does not apply.  38 U.S.C.A. § 5107 (b); 38 C.F.R. §3.102.  The appeal must be denied.

IV. Skin Disorder

A. Factual Background

In the June 1968 entrance examination, the Veteran was found to have a normal: head, face, neck, and scalp; and skin, lymphatics.  He did not have any identifying body marks, scars, or tattoos.  In a report of medical history from this time, the Veteran marked "no" for skin diseases.  In the June 1970 separation examination, the Veteran was found to have a normal skin and lymphatics.  The Veteran noted here that his physical condition had not changed since his last physical examination. 

In a July 2007 private medical record, the Veteran was noted to have a rash on his chest for the past 10 years.  He was assessed with dermatitis.  In an August 2007 private pathology note, the Veteran was diagnosed with seborrheic keratosis.  In another private medical record from this time, it was noted that the Veteran would experience red rashes on his groin that itched when they were hot.  

In the July 2009 claim, the Veteran alleged that he had a skin disorder related to service.  He experienced spots and rashes that would not go away.  He related this disability to herbicide agent exposure in Vietnam.  

In an April 2010 private medical record, the Veteran complained of an area/mass on his right shoulder that rapidly grew in size over last few weeks.  He noted that he noticed this growth either months or years earlier.  He was assessed with a skin lesion, and to rule out neoplasm.  In a pathology report from this time, the Veteran was diagnosed with ulcerated nodular basal carcinoma.  In a May 2010 private medical record, the Veteran's right shoulder basal cell carcinoma was removed. 

In an April 2010 VA Environmental Health letter, the Veteran, upon prior testing for herbicide agent-related diseases, was advised that no observable medical problems were found.  

In the May 2010 Notice of Disagreement, the Veteran stated that when he was registered for the Agent Orange Registry, a blood test and chest X-ray showed that he was healthy.  He indicated disagreement with these findings.  He noted, in part, that there was no consideration of a cancerous spot on his shoulder.  He claimed that the VA examiner "dismissed" the spots on his chest and shoulder as "common moles or skin tags."  He reported that he had a growth removed that was found to be cancerous, and that he also had "other pre-cancerous spots that they want to monitor."  He reported experiencing rashes on his face since leaving service. 

In a June 2010 statement, the Veteran claimed that his skin conditions, including spots and rashes, were related to herbicide agent exposure.  He had been experiencing these conditions since he left service.  Since service he had a number of "moles" removed, with a recent one being found cancerous.  He was told at his "environmental test" that the spots on his skin were moles.  One mole on his neckline was removed and was later found to be cancer.  Since then, he had to have more moles/blemishes removed.  A dermatologist told him that he had "precancerous spots" on his forehead.  He additionally had a spot on his shoulder, and skin tags on his neck.  He was advised that these should be removed as he was "susceptible to cancer."  He had two blemishes removed from his hip "years ago." 
In an August 2011 statement, the Veteran claimed that he had a cancerous growth removed, and was going to be seen for "precancerous spots."  He has had these spots since he served in Vietnam.  He stated that VA should have considered the amount of herbicide agents he was exposed to and his body's resistance to same.  

In a February 2012 VA medical record, the Veteran was noted to have skin tags around the lower neck.  

In a March 2015 VA dermatology record, the Veteran was noted to have "NO" history of skin cancer.  The Veteran reported that he had a skin tag removed from his right posterior shoulder, and had a benign lesion removed from his central chest.  Review of the Veteran's private medical records showed that in April 2010 he had an ulceration nodular basal cell carcinoma of the right shoulder, and in August 2013 a seborrheic keratosis of the right jaw.  He was diagnosed with hypertrophic actinic keratosis, basal cell carcinoma, and pigmented seborrheic keratosis.  He was also assessed with neoplasms, not otherwise specified.  

In the November 2015 VA skin conditions examination, the Veteran complained of skin problems since service in Vietnam, to include skin lesions.  He had a large lesion on his chest, skin tags, and lesions that he reported began in service.  He was diagnosed with basal cell carcinoma, seborrheic dermatitis, seborrheic keratosis, actinic keratosis, and skin tags.  He was found to have scars associated with seborrheic keratosis, seborrheic dermatitis, lesions, and skin procedures.  The VA examiner found, upon review of the record, that the Veteran's skin disabilities were not diagnosed in service, or within one year of discharge.  He additionally noted that the Veteran's skin disabilities were not presumptive conditions for herbicide agent exposure.  He opined that the Veteran's skin disabilities were less likely than not related to service.  

In the March 2016 VA opinion, the VA opinion provider, upon review of the record, found that the Veteran's basal cell carcinoma, seborrheic dermatitis, skin tags, seborrheic keratosis, and associated scars were less likely related to service.  This was because there was no evidence to show that any of the above disabilities started in service, or within one year from separation.  Private medical records from 2007 reported complaints of a ten-year history of chest rash.  This showed that this rash condition occurred approximately 25 years after service.  Basal cell carcinoma, diagnosed in 2010, occurred 40 years after service.  It was noted that this carcinoma was a "very common skin cancer" in males with light colored skin, who have had increased UV exposure.  There was no medical evidence to support the Veteran's claim that his skin disorders were related to herbicide agent exposure in service.  Further, the Veteran was not found to have a skin disability listed under 38 C.F.R. § 3.309(e) since July 2009 and that none of his current skin diagnoses fell under this regulation.  

B. Analysis

Upon consideration of the foregoing, the Board finds that the preponderance of the evidence is against the finding that any of the Veteran's current skin disorders are related to service.  While the record shows that in July 2009 the Veteran claimed that he experienced spots and rashes in service, his STRs are silent regarding same with the entrance and exit examinations showing that the Veteran's skin was normal.  Further, in the separation examination the Veteran indicated that there was no change from his prior physical, and in the entrance report of medical history he marked "no" for skin diseases.  As such, service connection on the basis that a chronic skin disorder was incurred while the Veteran was in service is not warranted.  

The Board acknowledges that the Veteran is competent to describe symptoms that he experienced in service or at any time after service when the symptoms he perceived, that is, experienced, were directly through the senses.  See 38 C.F.R. § 3.159 (competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person).  The Board finds that the Veteran is competent to explain his subjective symptoms of skin blemishes or growths.  The Board additionally finds that the Veteran is competent to make statements as to his medical treatment, his military service, and other personal history.  

The Board acknowledges the Veteran's post-service statements that he had skin conditions since service.  However, the Board notes that these post-service statements are inconsistent with his in-service medical records, and contemporaneously recorded in-service statements that he did not have a skin condition.  As such, the Board does not find these post-service statements to be credible.  The Board is not making a finding that this lack of credibility is due to any negative motive on the Veteran's part; it may simply constitute misrecollections due to the passage of long periods of time.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (the Board must make an express credibility finding regarding lay evidence).  As such, the Board finds the Veteran's statements relating to the origins of his skin disorders, including any statements regarding continuity of symptomatology, are not credible.  

As the Veteran's malignant tumors have not been shown by the medical record to have been manifested in the first post-service year, the chronic disease presumptive provisions of 38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309 do not apply.  As such, service connection is not warranted on the basis of the chronic disease presumption.  Service connection is also not warranted for malignant skin tumors on the basis of continuity of symptomatology under 38 C.F.R. § 3.303(b).  Continuity has not been established by the competent and credible evidence.  As noted by the March 2016 VA opinion provider, the Veteran's malignant tumors were first diagnosed 40 years after separation.  The record did not show complaints or treatments for malignant tumors prior to 2010, and the Veteran indicated in his separation examination that nothing had changed from his prior physical, incorporating his statement at induction that he did not have a skin disease.  

Further, the November 2015 and March 2016 VA opinions found that the Veteran's basal cell carcinoma was less likely than not related to his service.  The preponderance of the evidence is also against the finding that any of the Veteran's current skin disorders are related to his service.  As noted above, the November 2015 VA examiner found that the Veteran's skin disorders were less likely than not related to service.  The March 2016 VA opinion provider opined that there was no evidence to show that any of the Veteran's skin disorders were related to service.  It was noted that basal cell carcinoma was a very common skin cancer in males and had many potential causes.  The March 2016 VA opinion provider additionally noted that there was no medical evidence to support the Veteran's claim that his skin disorders were related to herbicide agent exposure, and that he did not have any presumptive condition (i.e., chloracne) under 38 C.F.R. § 3.309(e) throughout the period on appeal.  The Board finds the November 2015 VA examination and March 2016 VA opinion together are entitled to great probative weight, as they took into account review of the Veteran's record to include his medical history.  The opinions that the skin disorders were less likely than not incurred in service were based on a physical examination, or a review thereof, and included a historically accurate explanation of rationale that cites to factual data.  Thus, the Board finds that these VA opinions are competent, credible, probative, and dispositive in this claim.  As such, service connection for a skin disorder is not warranted.

Regarding the Veteran's statements attributing a current skin disorder to service, although he is competent to describe symptoms of his skin disorders, his lay observations are not competent to establish etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Further, the Veteran has not been show competent to challenge the scientific method(s) used by VA clinicians in evaluating the etiology of a disability.  Therefore, the determinations as to whether any blemish or growth is related to an injury, disease, or herbicide agent exposure in service, or whether any testing was improperly conducted, are medical in nature and require competent medical evidence.

In conclusion, the Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for a skin disorder; therefore, the benefit of the doubt rule does not apply.  38 U.S.C.A. § 5107 (b); 38 C.F.R. §3.102.  The appeal must be denied.

ORDER

Service connection for a pulmonary disorder is denied.  

Service connection for obstructive sleep apnea is denied.  

Service connection for a skin disorder, to include dermatitis, skin cancer, pre-cancerous moles, and skin tags claimed as the result of herbicide exposure, is denied.  




______________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


